Citation Nr: 1447813	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  09- 02 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to an initial disability rating in excess of 20 percent for service-connected degenerative disc disease and spondylosis of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A.J. Turnipseed


INTRODUCTION

The Veteran served on active duty from May 1958 to September 1959.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision (issued in September 2007) by the Department of Veterans Affairs (VA) Regional Office (RO) above.  See Virtual VA.  In that rating decision, the RO, in pertinent part, denied service connection for hearing loss due to exposure to hazardous materials.  

This matter also comes before the Board on appeal from a February 2013 rating decision (issued in March 2013), in which the Appeals Management Center in Washington, DC, granted service connection for degenerative disc disease and spondylosis of the lumbar spine and assigned an initial 20 percent disability rating, effective March 9, 2007.  

In October 2010, the Veteran testified before the undersigned Veterans Law Judge regarding his bilateral hearing loss claim at a hearing conducted at the Central Office in Washington, DC.  A transcript of the hearing is associated with the claims file.  

The issue of service connection for bilateral hearing loss was previously remanded by the Board in December 2010 and August 2012 for additional evidentiary development.  All requested development has been completed and the claim now returns to the Board for further consideration.  

The Board notes that this appeal also originally included a petition to reopen a previously denied claim of service connection for headaches.  However, service connection was established for headaches in a January 2013 rating decision, which represented a full grant of the benefit sought on appeal.  Accordingly, that issue is no longer before the Board.  

In addition to the paper claims file, the Veteran also has a paperless claims file contained on Virtual VA and the Veterans Benefits Management System (VBMS), which are highly secured electronic repositories that are used to store and review documents involved in the claims process.  An October 2014 review of VBMS reveals a May 2012 Notice of Disagreement as to the February 2012 rating decision, while Virtual VA contains VA treatment records dated from October 1996 to September 2012, which were considered by the Agency of Original Jurisdiction (AOJ) in the January 2013 supplemental statement of the case (SSOC).  The remainder of the documents on VBMS and Virtual VA are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issue of entitlement to an initial disability rating in excess of 20 percent for service-connected degenerative disc disease and spondylosis of the lumbar spine is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  


FINDING OF FACT

Affording the Veteran the benefit of the doubt, bilateral hearing loss was incurred as a result of active service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.385 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In this decision, the Board grants entitlement to service connection for bilateral hearing loss, representing a complete grant of the benefits sought on appeal with regard to this claim.  Thus, any deficiency in VA's VCAA compliance is deemed to be harmless error, and any further discussion of VA's responsibilities under the VCAA is not necessary.  

The Veteran is seeking service connection for bilateral hearing loss.  Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).

Service connection generally requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of an injury or disease; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Specific to claims for service connection for hearing loss, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

Review of the record shows the Veteran has been diagnosed with bilateral hearing loss; specifically, mild to moderate sensorineural hearing loss in the right ear and mild to severe sensorineural hearing loss in the left ear.  See January 2011 VA examination report.  

The Veteran has asserted that his hearing loss had its onset in service.  He specifically contends that his current hearing loss is a result of exposure to extreme climate conditions during his participation in an in-service study on the effects of complete starvation and cold stress.  The Veteran has submitted service records, namely a July 1959 memorandum from the Quartermaster Research and Engineering Command, which shows that he did, in fact, participate in a six-week study on the effects of complete starvation on the ability of the soldier to withstand cold stress.  As a result, the Veteran's in-service exposure to environmental hazards is conceded.  

The service treatment records (STRs) show the Veteran was noted to have scarring on the tympanic eardrums bilaterally at his induction examination in April 1958.  During service, he was treated on multiple occasions for running ears, otitis media, and conductive deafness in the right ear secondary to otitis media.  These conditions were also noted at the Veteran's separation examination in September 1959.  

Notably, sensorineural hearing loss was not shown at separation from service.  Instead, an audiologic examination performed in August 1997 revealed mild to severe mixed hearing loss in the left ear, with mild conductive hearing loss in the right ear.  The November 2013 VA examiner stated that right ear sensorineural hearing loss was first shown on VA examination in 2009; however, there is medical evidence of bilateral sensorineural hearing loss in October 2001.  

While the sensorineural component of the Veteran's hearing loss was not shown at separation from service or for several years thereafter, the evidentiary record contains a specialized, expert medical opinion, dated November 2013, from Dr. C.M., the Chief of Audiology and Speech Pathology Services at the Greater Los Angeles VA Healthcare System, which, in pertinent part, states that the etiology of the Veteran's sensorineural component is likely multi-factorial and may include the presence of chronic otitis media, which pre-existed service.  [Dr. C.M. also noted that the sensorineural hearing loss could be due to the aging process but he could not determine the relative contributions of each possible etiologic factor.]   

In May 2013, VA obtained another specialized, expert medical opinion from Dr. J.S., the Attending Surgeon of Head and Neck Surgery at the Greater Los Angeles VA Healthcare System.  After reviewing the record, Dr. J.S. opined that the evidence shows the Veteran's pre-existing otitis media increased in severity during service, as the evidence shows he had tympanic membrane scarring bilaterally, with no drainage or perforation, at entrance into service, while his separation examination shows he had bilateral suppurative chronic otitis media with left tympanic membrane perforation.  See also March 2014 VA opinion.  

Dr. J.S. stated that he could not say if the increase in severity of the Veteran's otitis media was due to the natural progress of the disease or due to the in-service study, as he noted that the worsening ear examination could be explained by either factor.  Nevertheless, he ultimately opined that he could not rule out that the Veteran's pre-existing otitis media was aggravated due to exposure to environmental hazards while in the military.  

The November 2013 and May 2014 opinions are based upon all relevant facts in this case, supported by a complete rationale, and based upon review of the evidentiary record, as well as the physicians' medical expertise.  Notably, there are no contrary opinions of record which are more persuasive than the medical opinions noted above.  

Indeed, while this case is difficult to resolve and the medical opinions are not definitive, the Board finds the evidence raises a reasonable doubt as to whether the Veteran's current bilateral sensorineural hearing loss is due to the presence of chronic otitis media, which was aggravated during his participation in the in-service starvation and cold stress study.  

In light of the foregoing, and after resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for bilateral hearing loss is warranted and the Veteran's claim must be granted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App.49, 53-56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is granted.  


REMAND

As noted in the Introduction, in a February 2012 rating decision, the Appeals Management Center (AMC) granted service connection for degenerative disc disease and spondylosis of the lumbar spine and assigned an initial 20 percent disability rating, effective March 9, 2007.  The Veteran received notice of the rating decision in March 2012.  

In May 2012, the Veteran submitted a written statement expressing disagreement with the 20 percent rating.  

Because the Veteran's statement expresses disagreement with the determination made by the AMC as to the disability rating assigned to his service-connected lumbar spine disability and was submitted within one year of the February 2012 rating decision, his statement is considered a timely notice of disagreement (NOD) as to the initial disability rating assigned for his service-connected lumbar spine disability.  See 38 C.F.R. §§ 20.201, 20.302.  Indeed, the RO sent the Veteran a letter in May 2012 acknowledging receipt of his NOD as to the February 2012 rating decision.  

To date, however, the RO has not issued a statement of the case (SOC) addressing the Veteran's increased rating claim for his service-connected lumbar spine disability.  As such, the Board has no jurisdiction over this issue and the claim must be remanded for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).  However, this issue will be returned to the Board after issuance of the SOC only if the Veteran files a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with a statement of the case addressing the issue of entitlement to an initial disability rating in excess of 20 percent for service-connected degenerative disc disease and spondylosis of the lumbar spine, based on consideration of all evidence of record.  See 38 C.F.R. §§ 19.29, 19.30; see also Manlincon, 12 Vet. App. at 240.  Further advise the Veteran that a substantive appeal has not been received concerning this issue, and of the requirements for submitting an adequate and substantive appeal, as provided in 38 C.F.R. § 20.200, 20.202, and 20.302(b).

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed and he has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is to ensure compliance with due process considerations.


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


